EXHIBIT 10.1



JOINT VENTURE INVESTMENT AGREEMENT



This Joint Venture Agreement (hereafter "Agreement"), effective as of May ___,
2005, is made and entered into by and among Innofone, Inc., a Nevada Corporation
having a principal office at 3470 Olney-Laytonsville Road, Suite #118, Olney,
Maryland 20832 (“INFN”), Frederic Richardson, CEO of INFN (“FR”) and Ascot
Investments, Inc., a Nevada corporation having its principal mailing address at
149 South Barrington Court, Suite # 709, Los Angeles, California 90049
(“ASCOT”), (the foregoing being hereinafter collectively referred to as the
“Parties”).



RECITALS



      WHEREAS, the Parties wish to change the name of INFN from “Innofone, Inc.”
to “The Ascot Aggressive Growth Fund I, Inc.” (as such, hereinafter the “Fund”)
and to file with the Securities and Exchange Commission (“SEC”) a Notice of
Election on Form N-54A to be regulated as a business development company (“BDC”)
under Sections 55 through 65 of the Investment Company Act of 1940, as amended
(hereinafter, the “1940 Act”); and



      WHEREAS, INFN, FR and ASCOT wish to enter into this Agreement for the
purpose of investing, trading and reinvesting the Fund’s assets in securities of
portfolio companies, including restricted stocks, publicly tradable stocks,
bonds, and other securities for the sole purpose and financial benefit of the
Parties including but not limited to new and existing shareholders on the terms
and conditions set forth herein and to set forth their mutual understanding with
respect to management and control of the Fund and other organizational aspects
of the Fund’s business; and

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. Issuance of Shares.  INFN and FR wish to contribute to the joint venture by
causing the issuance of common stock of INFN (hereafter “INFN Contribution”) as
follows: (i) 41,000,000 (hereinafter referred to as “Collateral”) to be issued
and placed into escrow with the Escrow Agent (as hereinafter defined), (ii)
40,000,000 shares issued in the name of Ascot Investments, Inc. and sent to the
address of record of Ascot Investments, Inc. These shares shall be held outside
of Escrow(hereinafter referred to as “Ascot Shares”) and (iii) 20,000,000 shares
to be issued to Ascot Management Corp. when NAV performance has been attained in
accordance with the Management Bonus Plan (the “Management Shares”).  The
Management Shares will be authorized and unissued but shall be reserved for
issuance in the name of Ascot Management Corp.  These shares are being
authorized as a bonus for meeting and or exceeding the Fund’s annual investment
strategy.

The Parties agree that they will take any and all necessary action to ensure
that FR retains voting control of the Fund until such time as the conditions of
Section 2 of this Agreement are waived or satisfied, including granting of
anti-dilution rights and instructing the Fund’s transfer agent to issue
additional shares if necessary.  Accordingly, the Parties agree that FR shall
have the right to vote the Collateral held in escrow until such time as the
conditions of Section 2 of this Agreement are waived or satisfied at which point
the shares comprising the Collateral will be returned to the Fund’s transfer
agent for re-issuance at the discretion of ASCOT as set forth below, and the
16,000,000 shares held by FR will remain the property of FR.

2.  Management Services and Other Actions to be Performed by ASCOT. ASCOT hereby
agrees to:

a.  Place the Collateral into the custody of the Escrow Agent.

b.  Manage and control the portfolio of the Fund for the sole purpose and
financial benefit of the Parties hereto, including but not limited to new and
existing shareholders.

c.  Compensate FR quarterly in the amount of 50% percent of the performance fees
earned by the Fund’s portfolio adviser (calculated at 50% of the yield above
8%), until the aggregate sum of one million five hundred thousand dollars
($1,500,000) has been received by FR.  Upon receipt by FR of the said one
million five hundred thousand dollars ($1,500,000) in cash, the Escrow Agent
shall be instructed to return the Collateral to the Transfer Agent of record and
have the shares re-issued at the discretion of ASCOT.  Upon completion of the
re-issuance of these shares by the Transfer Agent pursuant to ASCOT’s
instructions, the holder thereof will have the right to vote such reissued
shares.

3.  Shares Previously Held by FR.  The Parties agree and acknowledge that the
approximately 16,000,000 shares of INFN’s common stock currently held by FR will
remain in the possession of FR and are not subject to the escrow provisions of
this Agreement.

4.  Registration Rights.  FR shall have demand registration rights for the
above-specified shares, pursuant to the terms of a Registration Rights
Agreement, a copy of which is attached hereto and marked “Exhibit C”. 

5.  Establishment of Escrow; Appointment of Escrow Agent. (a) The Parties hereby
appoint, as the Escrow Agent, the following (the “Escrow Agent”):



> > BONDY & SCHLOSS LLP
> > 60 East 42nd Street, 37th Floor
> > New York, NY 10165-0150
> > Attention: Jeffrey A. Rinde, Esq.
> > Phone:  212.661.3535
> > Fax: 212.972.1677            

The Parties agree to establish an Escrow Account to be monitored and maintained
by the Escrow Agent who will be instructed to provide for the distribution of
the Collateral, the dividends generated by the Fund, and the collateral
documents (hereafter collectively referred to as “Escrow Property”) as provided
for in this Agreement. 

The Parties further acknowledge that the Escrow Agent has in the past
represented ASCOT, and desires to continue in the future to represent ASCOT, as
its attorney in various legal matters.

(b) Distribution of the Collateral and Escrow Property shall be in accordance
with the instructions set forth in this Agreement. The Escrow Agent, by its
execution and delivery of this Agreement, hereby agrees to receive the
Collateral, accept its appointment as Escrow Agent to hold the Collateral in
escrow, and agrees to deliver the Escrow Property out of escrow, all upon the
terms, provisions, and conditions hereof. The Escrow Property shall remain the
property of ASCOT, INFN and FR respectively until such time as the conditions of
Section 2 are waived or satisfied in full and shall not be subject to any lien
or charges by Escrow Agent or judgments or creditors claims against the Parties
until released in the manner hereinafter provided, unless ASCOT defaults with
respect to the conditions set forth in Section 2.

(c) Disbursement of Escrow Property.  The Escrow Agent shall notify FR and ASCOT
respectively of the receipt by it of Escrow Property and any notification of the
amount of Net Profits.  Unless otherwise specifically provided herein, and upon
satisfaction of conditions precedent, Escrow Agent shall automatically and
without further instruction, disburse Escrow Property and Net Profits, including
currency (USD), collateral documents, and other considerations.  On a quarterly
basis, Escrow Agent shall disburse, via wire transfer or certified check, to all
parties the proceeds, if any, from the sale of the Fund’s assets less normal and
customary escrow fees.  These instructions may be modified only in writing by
all of the Parties to this Agreement.

(d) Escrow Duties Ministerial.  It is understood and agreed that the duties of
the Escrow Agent are entirely ministerial, being limited to receiving Escrow
Funds from ASCOT, FR and INFN and holding and disbursing such Escrow Funds in
accordance with the within Agreement.  The Escrow Agent’s duties are only such
as are specifically provided herein, and Escrow Agent shall incur no liability
whatsoever to INFN, FR or ASCOT, or any other third party or third party
beneficiaries, except as may arise from its willful misconduct.  The Escrow
Agent shall have no responsibility hereunder other than to follow faithfully the
instructions herein contained.  The Escrow Agent may consult with counsel and
shall be fully protected in any action taken in good faith in accordance with
such advice.  The Escrow Agent shall be fully protected in acting in accordance
with any written instructions given to it hereunder and believed by it to have
been executed by all of the parties hereto.

(e) The Escrow Agent is not a party to, and is not bound by, any agreement
between ASCOT and INFN which may be evidenced by or arise out of the foregoing
instructions.  Escrow Agent shall not be liable for acting on any notice,
request, waiver, consent, receipt, or other paper or document believed by Escrow
Agent to be genuine and to have been signed by the proper party or parties.

The Escrow Agent shall not be liable for any error of judgment or for any act
done or step taken or omitted by the Escrow Agent in good faith, or for any
mistake of fact or law, or for anything which Escrow Agent may do or refrain
from doing in connection herewith, except the Escrow Agent’s willful
misconduct.  The Escrow Agent shall not be answerable for the default or
misconduct of any agent, attorney, or employee appointed by the Escrow Agent if
such agent attorney or employee shall have been selected with reasonable care.

The Escrow Agent may consult with legal counsel in the event of any dispute or
question as to the consideration of the foregoing instructions or the Escrow
Agent’s duties hereunder, and the Escrow Agent shall incur no liability and
shall be fully protected in acting in accordance with the terms of this
Agreement.

The Escrow Agent shall carry out all of the terms of this Agreement without the
requirement of further instruction.  However, in the event of any disagreement
of terms and conditions or items not included in this Agreement between the
undersigned or any of them, the person or persons named in the foregoing
instructions, and/or any other person, resulting in adverse claims and/or
demands being made in connection with or for any papers, money, or property
involved herein or affected hereby, the Escrow Agent shall be entitled, at its
option, to refuse to comply with any such claim, or demand so long as such
disagreement shall continue, and, in so refusing, the Escrow Agent shall not be
or become liable to the undersigned or any of them or to any person named in the
foregoing instructions for the failure or refusal to comply with such
conflicting or adverse demands, and the Escrow Agent shall be entitled to
continue to so refrain and refuse to so act until (1) the rights of adverse
claimants have been fully adjudicated in a court assuming and having
jurisdiction of the parties and the securities, money, papers, and property
involved herein or affected hereby; and/or (2) all differences shall have been
adjusted by agreement and the Escrow Agent shall have been notified in writing
signed by all of the interested parties.

ASCOT, FR and INFN acknowledge that:

Escrow Agent is providing no advice to the Parties;
Escrow Agent is acting as an independent agent to facilitate the purchase of
assets, the sale of those assets and the distribution of proceeds from said
sales; and
Escrow Agent has in the past and will continue in the future to represent ASCOT
in various legal matters, including the preparation of this Agreement, as its
attorney but is not representing any of the Parties in its capacity hereunder as
escrow agent.

(f) Indemnification of Escrow Agent.  INFN, FR and ASCOT shall hold Escrow Agent
harmless and ASCOT shall indemnify Escrow Agent against any loss, liability,
expense (including reasonable attorneys’ fees and expenses), claim or demand
arising out of or in connection with the performance of its obligations in
accordance with the terms of this Agreement, except for willful misconduct of
Escrow Agent. The foregoing indemnities in this paragraph shall survive the
resignation of Escrow Agent or the termination of this Agreement.

(g) Fees of Escrow Agent.  Parties shall each be jointly and severally
responsible for Escrow Agent’s fees and expenses. Such fees shall be payable as
compensation for the ordinary administrative services to be rendered by Escrow
Agent hereunder.

6.  Term.  The Joint Venture shall begin on the effective date of this
Agreement, and shall continue until the conditions of Section 2 hereof have been
waived or satisfied in full unless sooner terminated by the occurrence of any of
the events enumerated in Section 13 hereof.

7.   Management of the Joint Venture. With the consent and approval of FR and
the direction of the portfolio advisor, ASCOT shall conduct the investment
affairs of the Fund.

ASCOT shall have management and trading discretion over the Fund’s portfolio,
subject to discretionary approval by INFN and FR, collectively represented by
FR.

Election of Directors. ASCOT shall be entitled to appoint two (2) new members to
the board of directors in its sole discretion.  FR shall vote its shares so as
to maintain three (3) positions on the Fund’s board of directors (for a total of
five (5) members of the board of directors) until all funds due FR hereunder are
paid in full.

Books of Account:  Books of account of the transactions of the Fund shall be
kept FR until such time as the Collateral is released and conditions of Section
2 are met.  At such time, these records shall be held by auditors and CPA’s
appointed jointly by ASCOT, the Fund and FR, unless otherwise instructed by a
regulatory body including but not limited to the SEC.  Said books of account
shall be available and open to inspection and examination at all reasonable
times by any Party to this Agreement.

Accounting:  The Fund shall be fully compliant and fully reporting as required
by the 1940 Act.

Bank Accounts:  Pursuant to a Resolution of the Board of Directors of the Fund,
the Fund shall authorize the opening of a Bank account with City National
Bank-Private Banking Division in Beverly Hills, California.

Broker Account:  The Fund shall authorize the opening of a brokerage account
with an NASD registered firm.  The Fund will utilize “leverage” as permitted by
the 1940 Act.  The account will be used for the sole purpose of investing no
more than 30% of the Fund’s assets in “quality investments” such as marginable
securities, as permitted by the 1940 Act.

Any transfer agent called upon to transfer securities to or from the name
specified on the individual items included in the Collateral shall be entitled
to rely on instructions or assignments only if signed by all Parties hereto,
without inquiry as to the authority of the person(s) signing such instructions
or assignments, or as to the validity of any transfer to or from the name of the
Fund.

At the time of a transfer of securities, the transfer agent shall be entitled to
assume that:  (1) the Fund is still in existence, and (2) this Agreement is in
full force and effect and has not been amended unless the transfer agent has
received written notice to the contrary.

8. Rights, Duties and Obligations of the Parties



(a) Duties and Contributions of INFN



Upon ASCOT’S payment to FR of the one million five hundred thousand dollars
($1,500,000), as herein specified, FR shall:



Cause the Escrow Agent to return the Collateral to the Fund’s transfer agent,
thereby enabling the Collateral to be re-issued pursuant to the direction of
ASCOT.

Return the certificate(s) representing the Collateral shares and any subsequent
“fill-up” shares issued pursuant to Section __ to the Fund’s transfer agent.



Cancel any and all other evidence of Collateral indebtedness by ASCOT to FR
pursuant to this Agreement.



(b) Duties and Contributions of ASCOT



Upon receipt of the above-specified INFN contribution, ASCOT shall:



Initiate the purchase and sale of assets of the portfolio for the benefit of the
Parties hereto, as set forth in Exhibit A.  The Advisory Fees realized from such
activity shall be distributed by Escrow for the specific use of the Fund as
defined in section 9 (c).



Assign to FR the specified Collateral having an aggregate value, at time of
transfer, of no less than One Million Five Hundred Thousand Dollars
($1,500,000).  Said shares shall be delivered to the Escrow Agent not more than
seven days after the effective date of this Agreement, and held pursuant to the
provisions of Sections 2 and 5 hereof.



If the per share value of the Collateral diminishes below $0.037 per share for
more than twenty-one (21) consecutive trading days, the Parties shall take any
and all necessary action to bring the value of the Collateral back to an agreed
amount of at least one million five hundred thousand dollars ($1,500,000),
including depositing additional shares with the Escrow Agent to supplement the
Collateral.



The Fund shall compensate FR quarterly in the amount of 50% percent of the net
profits realized by the portfolio advisor of the portfolio (calculated at 50% of
the yield above 8%), until the aggregate sum of one million five hundred
thousand dollars ($1,500,000) has been received by FR.  Said payment of net
profits, if any, shall be paid by the Escrow Agent upon receipt thereof.  The
Escrow Agent shall maintain records of all income generated and payments made.



9.  Representations, Warranties and Covenants of ASCOT.



ASCOT represents and warrants to the Escrow Agent that the Escrow Property is
free and clear of any liens or encumbrances and covenants not to encumber the
Escrow Property in any way during the term of this Agreement.  Subject to the
receipt, examination and approval of legal counsel, the execution, delivery and
performance by ASCOT of this Agreement are within ASCOT’s powers, and do not
violate any contractual restriction contained in any agreement which binds or
affects or purports to bind or affect ASCOT.  This Agreement, when executed and
delivered by ASCOT, will constitute the legal, valid and binding obligations of
ASCOT, enforceable against ASCOT in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally.



10.   Representations, Warranties and Covenants of FR



FR is the lawful owner of Sixteen Million (16,000,000) shares of INFN (which
will remain in his possession) and has authority to issue the Collateral shares
described herein (which have been duly authorized by INFN’s Certificate of
Incorporation, as amended) and deposit these shares with the Escrow Agent.  The
execution, delivery and performance of this Agreement by INFN and FR are within
INFN and FR’s powers and do not violate any contractual restriction contained in
any agreement which binds or affects or purports to bind or affect INFN and FR.
This Agreement, when executed and delivered by INFN and FR with current Board
approvals will constitute the legal, valid and binding obligations of INFN and
FR, enforceable against INFN and FR in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally or if it is determined by INFN or FR's counsel that the transaction
violates any SEC rules regulations or procedures.  Performance by INFN or FR is
subject to the receipt, examination and approval of INFN and FR's legal counsel,
and no action maybe taken until opinion of counsel is attached to this document
as an addendum.



11.   Disputes



INFN, FR and ASCOT understand and agree that should any dispute arise with
respect to the payment and/or ownership or right of possession of the Escrow
Property, documents, and Collateral, the Escrow Agent is irrevocably authorized
and directed to disburse funds, documents, and other Collateral as provided in
this Agreement.  Any change to this Agreement must be done in writing and by
mutual agreement of the undersigned Parties.  If a dispute occurs which cannot
be settled by written mutual agreement by the Parties, INFN, FR and ASCOT
understand and agree to settle the dispute(s) by the final order, decree or
judgment of a court or other tribunal of competent jurisdiction in the United
States of America, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings.



12.   Notices



Whenever the service or the giving of any document or consent by or on behalf of
any party hereto upon any other party is herein provided for, or becomes
necessary or convenient under the provisions of this Agreement or any document
related hereto, a valid and efficient service of such document shall be effected
by delivering the same in writing to such party in person, by Federal Express or
other reputable courier, or by sending the same by registered or certified mail,
return receipt requested, and shall be deemed received upon personal delivery if
delivered personally, by Federal Express or other reputable courier, or four (4)
business days after deposit in the mail in the United States, postage prepaid,
addressed to the person to receive such notice or communication at the following
address:



Escrow Agent:                 To its address as set forth in Section 5 of this
Agreement.

> > ASCOT:                 Ascot Investments, Inc.
> > 149 South Barrington Court, Suite 709
> > Los Angeles, CA 90049
> > Telephone: (888) 561.1724
> > Facsimile: (888) 561.1724
> > Contact: Michael Osborn, CEO
> > 
> > 
> > 
> > INFN/FR:                Frederic Richardson
> > 3470 Olney Laytonsville RD
> > Olney MD 20832
> > Telephone:301-774-7913
> > Facsimile:301-340-9641
> > 
> > > > 



13.  Termination of Joint Venture



This Joint Venture shall commence on execution of this Agreement and shall
continue until the first of any of the following events occur:



 * The satisfactory completion of all conditions specified pursuant to Section 2
   of this Agreement.
 * Insolvency of either Party.
 * Any voluntary or involuntary assignment or transfer by any of the Parties
   hereto, without the consent of the other Party, of his interest in this Joint
   Venture.
 * Mutual agreement of the Parties.
 * Substantial default or breach of this Agreement by any of the Parties hereto.
 * Any violation of any NASD, SEC or applicable regulatory Rules, regulations or
   procedures.
 * Failure to get SEC counsel to opine as to the legality of this agreement and
   all the matters contemplated herein.
 * Failure to share equally in all fees generated by this transaction. 



14.  General Provisions



(a) Attorneys' Fees:  If any legal action, including an action for declaratory
relief, is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys' fees from
the other party.  These fees, which may be set by the court in the same action
or in a separate action brought for that purpose, are in addition to any other
relief to which the prevailing party may be entitled.



(b) Entire Agreement:  This Agreement supersedes any and all other agreements,
either oral or in writing, between INFN, FR and ASCOT, with respect to the
subject of this joint venture.  This Agreement contains all of the covenants and
agreements between the parties with respect to this joint venture, and each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements have been made by or on behalf of any party except those
covenants and agreements embodied in this Agreement.  No agreement, statement,
or promise not contained in this Agreement shall be valid or binding.



(c) Governing Law:  The validity of this agreement and of any of its terms or
provisions, as well as the rights and duties of the parties under this
agreement, shall be construed pursuant to and in accordance with the laws of the
state of Nevada.



(d) Assignment:  No Party to this Agreement shall assign its rights under this
Agreement or sell, assign, mortgage, hypothecate or encumber its interest in the
joint venture without the consent of all Parties to this Agreement.



(e) Severability:  In the event any portion of this Agreement shall be declared
by any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Agreement, and the remaining
parts hereof shall remain in full force and effect, as fully as though such
invalid, illegal or unenforceable portion had never been a part of this
Agreement.



(f) Binding Effect:  The provisions of this Agreement shall be binding on and
inure to the benefit of the Parties hereto and their heirs, administrators,
executors and assigns.



(g) Amendment and Modification:  This Agreement may be amended or modified in
any way at any time by an instrument in writing stating the manner in which it
is amended or modified and signed by all of the Parties hereto.  Any such
writing amending or modifying this Agreement shall be attached to and kept with
this Agreement and the books of account of the Fund.



(h) Counterparts:  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.



(i) Further Assurance:  Each party agrees that upon the request of the other it
will, from time to time, execute and deliver to such other party all such
instruments and documents of further assurance or otherwise, and will do any and
all such acts and things, as reasonably may be required to carry out the
obligations of such party hereunder and consummate the transactions contemplated
hereby.



(j) Headings:  The headings of this Agreement are included for purposes of
reference and convenience only and shall not limit or otherwise affect the
construction or interpretation of any of the provisions of this Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
individually and by a duly authorized officer, as of the date first above
written.





ASCOT INVESTMENTS, INC.:





By /s/ Michael Osborn
Frederic Richardson





INNOFONE, INC.





By: /s/ Frederick Richardson
Frederick Richardson, President & CEO





ESCROW ACKNOWLEDGMENT













_____________________________________________, hereby acknowledges receipt of
this Agreement and agrees to act in accordance with said Agreement and on the
terms and conditions above set forth this ____day of __________, 2005.





Escrow Agent



________________________________

Title:












EXHIBIT “C”



REGISTRATION RIGHTS AGREEMENT (Frederic Richardson)



Ascot Aggressive Growth Fund I, Inc. (FKA Innofone.com, Inc.)



Registration Rights Agreement



     This Registration Rights Agreement ("Agreement") is made effective as of
May 9, 2005, by and among Ascot Aggressive Growth Fund I, Inc. (FKA
Innofone.com, Inc.), a Nevada corporation, (the "Company"), and Frederic
Richardson, (the "Holder").



RECITALS



Holder owns restricted shares of the Company's Common Stock ("Common Stock").



In connection with the S-3 registration agreement to be filed by the Company,
dated effective no later than June 1, 2005 (“Filing Date”) between the Company
and certain shareholders, the Company has offered to provide the Holder with on
demand registration rights as set forth herein.



Each defined term in the filing date shall have the same meaning in this
agreement.



           In consideration of the foregoing and the promises and covenants
contained herein, the parties agree as follows:



SECTION 1
DEFINITIONS



     As used in this Agreement the following terms shall have the following
meanings:



"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition on, "control," when used with
respect to any Person, means the possession, direct or indirect of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "affiliated," "controlling" and "controlled" have meanings
correlative to the foregoing.



"Business Day" means any day except Saturday, Sunday and any day that shall be a
legal holiday or a day on which banking institutions in the State of Illinois
generally are authorized or required by law or other governmental actions to
close.



"Closing Date" shall mean the effective date of the filing date of the Company.



"Commission" means the Securities and Exchange Commission.



"Common Stock" means the Company's Common Stock, no par value per share.



"Effective Date" means the date on which the Registration Statement is declared
effective.



"Effective Period" means the period beginning on the Effective Date and ending
on the earlier of (i) the date all of the Registered Securities have been sold,
or (ii) three years after the Effective Date.



"Exchange Act" means the Securities Exchange Act of 1934, as amended.



"Holder" or Holders" means the Holder or Holders, as the case may be, from time
to time of Remittable Securities.





"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of' any kind.



"Proceeding" means an action, claim, suit, investigation, or proceeding
(including without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or threatened.



"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Remittable Securities covered by the
Registration Statement, and any other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.



The terms "Register," " Registered" and "Registration" refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.



"Remittable Securities" means up to 16,000,000 shares of common stock of the
Company owned by Ascot as of the Closing Date. Any Remittable Securities sold to
the public pursuant to a registered public offering or Rule 144 of the
Securities Act shall cease to be Remittable Securities. 



"Registration Expenses" shall mean all expenses described in Section 4 hereof.



"Registration Statement" means the registration statement contemplated by
Section 2 of this Agreement, including the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.



"Securities Act" means the Securities Act of 1933, as amended.



"Selling Expenses" shall mean all underwriting discounts and selling commissions
applicable to the sale and all fees and disbursements of special counsel for any
Holder (except those expenses that are Registration Expenses).



“Shares” shall mean the 16,000,000 shares of restricted Common Stock held by
holder.



"Underwritten Offering" means an offering in connection with which securities of
the Company are sold to an underwriter for re-offering to the public pursuant to
an effective Registration Statement.





SECTION 2
REGISTRATION RIGHTS



     2.1  Company Registration.  If at any time or from time to time, the
Company shall determine to register any of its securities, either for its own
account or the account of a security holder or holders exercising their
respective demand registration rights, other than (i) a registration on Form S-8
(or a similar or successor form) relating solely to employee stock option, stock
purchase or other benefit plans, or (ii) a registration on Form S-4 (or similar
or successor form) relating solely to a transaction pursuant to Rule 145, as
promulgated by the Commission, the Company will:



           (a)  promptly give to Holder written notice thereof; and



           (b)  include in such registration (and any related qualification
under blue sky laws or other compliance), all the Remittable Securities
specified in a written request or requests, made within thirty (30) days after
mailing of written notice by the Company, by Holder.  The Company shall register
the Remittable Securities "for the shelf,” that is, for future sale, not as part
of the underwriting. 

2.2  Registration Procedures.  In connection with the Registration Statement, if
and when it is filed hereunder, the Company shall:



(a)  Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective for the Effective Period.



(b)  Cause the related Prospectus to be amended or supplemented by  any required
Prospectus supplement, and as so supplemented or amended, cause it to be filed
pursuant to Rule 424 (or any similar provisions then in force) promulgated under
the Securities Act.



(c)  Respond as promptly as practicable to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto.



(d)  Notify the Holder of Remittable Securities as to (i) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Remittable Securities or the initiation of any Proceedings for that purpose;
(iii) if at any time any of the representations and warranties of the Company
contained in any agreement contemplated hereby ceases to be true and correct in
all material respects; (iv) the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Remittable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) the
occurrence of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.



(e)  Use its best commercial efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Remittable Securities for sale in any
jurisdiction, at the earliest practicable moment.



(f)  Furnish to Holder, without charge, at least one copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits to the extent required by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission.



(g)  Promptly deliver to Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such persons may reasonably request.  The
Company hereby consents to the use of each Prospectus and each amendment or
supplement thereto by the selling Holder and any underwriters in connection with
the offering and sale of the Remittable Securities covered by such Prospectus
and any amendment or supplement thereto.



(h)  Prior to any public offering of Remittable Securities, use its best efforts
to keep each such registration or qualification (or exemption therefrom)
effective during the Effective Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Remittable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.



(i)  Cooperate with the Holder to facilitate the timely preparation and delivery
of certificates representing Remittable Securities to be sold, which
certificates shall be free of all restrictive legends, and to enable such
Remittable Securities to be in such denominations and registered in such names
as any Holder may request at least two Business Days prior to any sale of
Remittable Securities.



(j)  As promptly as practicable, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.



(k)  Use its best efforts to cause all Remittable Securities relating to such
Registration Statement to be listed on each securities exchange or market, if
any, on which similar securities issued by the Company are then listed.



(l)  Comply with all applicable rules and regulations of the Commission.



(m)  If necessary, provide a CUSIP number for all Remittable Securities as soon
as practicable but prior to the effective date of the Registration Statement.



(n)  The Company may require Holder to furnish to the Company such information
regarding the distribution of such Remittable Securities as is required by law
to be disclosed in the Registration Statement and the Company may exclude from
such registration the Remittable Securities of Holder if he unreasonably fails
to furnish such information within a reasonable time after receiving such
request.



(o)  If the Registration Statement refers to Holder by name or otherwise as the
holder of any securities of the Company, then Holder shall have the right to
require the deletion of the reference to such Holder in any amendment or
supplement to the Registration Statement filed or prepared subsequent to the
time that such reference ceases to be required by the Securities Act or any
similar federal statute then in force.

 

Termination of Registration Rights.  The rights granted pursuant to this
Agreement shall terminate as to each Investor (and permitted transferee under
Section 2.5 below) upon the earliest to occur of any of the following:



(a)  At such time as all Remittable Securities held by such Holder are eligible
to be sold under Rule 144(k) (or its successor provision).;or



(b)  Two (2) years from the effective date of the first Registration Statement
which becomes effective pursuant to the requirements of this agreement.



     2.6  Indemnification.



           (a)  The Company will indemnify and hold harmless, and does hereby
undertake to indemnify and hold harmless, Holder, each person controlling Holder
within the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification or compliance has been effected pursuant to this
Section 2.6, and each underwriter, if any, and each person who controls any
underwriter within the meaning of Section 15 of the Securities of the Securities
Act, against all expenses, claims, losses, damages and liabilities (or actions
in respect thereof to which they may become subject), including settlement of
any litigation, commenced or threatened, to which they may become subject under
the Securities Act, the Exchange Act, or other federal or state law, arising out
of or based on any alleged untrue statement or a material fact contained in any
registration statement, prospectus, offering circular or other document or
amendments thereto, or based on any alleged omission to state therein a material
fact required of the Company in connection with any such registration,
qualification or compliance.  Further, the Company will reimburse Holder, each
of its officers, directors and partners, and each person controlling Holder,
each such underwriter and each person who controls any such underwriter, for any
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such claim, loss, damage, liability or expense arises out
of or is based on any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with written information
furnished to the Company by an instrument executed by Holder or underwriter or
if such loss, claim, damage, liability or action arose out of the violation of
any duty to which Holder or such underwriter may be subject, including the
obligation to deliver a copy of any prospectus, supplement or amendment to a
purchaser of the Shares and such prospectus, supplement or amendment was made
available to the Holder or such underwriter by the Company.



           (b)  Holder will, if Remittable Securities held by Holder are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify and hold harmless the Company, each of
its directors and officers, agents and employees, each underwriter, if any, of
the Company's securities covered by such a registration statement, each person
who controls the Company or such underwriter within the meaning of Section 15 of
the Securities Act, against all claims, losses, damages and liabilities (or
actions in respect thereof to which they may become subject), including
settlement of any litigation under the Securities Act, the Exchange Act, or
other federal or state law arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or amendments
thereto, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Holder of any federal, state or common law rule or regulation
applicable to Holder and relating to action or inaction required of Holder in
connection with any such registration, qualification or compliance.  Further,
Holder will reimburse the Company, such other Holders, such directors, officers,
persons, underwriters or control persons of the Company, or the underwriters,
for any legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, in each case (other than a violation of law, rule or regulation) to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by an instrument
executed by Holder.  Notwithstanding the foregoing, the obligations of Holder
hereunder shall be limited to an amount equal to the proceeds to Holder of
Remittable Securities from the sale of such Remittable Securities as
contemplated herein.



           (c)  Each party entitled to indemnification under this Section 2.6
(the "Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
deliver written notice to the Indemnifying Party of commencement thereof.  The
Indemnifying Party, at its sole option, may participate in or assume the defense
of any such claim or any litigation resulting therefrom with counsel reasonably
satisfactory to the Indemnified Party and the Indemnified Party may participate
in such defense at such party's expense.  The failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligation under this Section 2.6 except to the extent that such failure to
give notice shall materially adversely affect the Indemnifying Party in the
defense of any such litigation.  No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term a release from all liability in respect to
such claim or litigation by the claimant or plaintiff to such Indemnified Party.



     2.7  Information by Holder.  Holder of Remittable Securities included in
any registration shall furnish to the Company such information regarding Holder
and the distribution proposed by Holder as the Company may request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Section 2.



SECTION 3
COVENANTS OF HOLDER



3.1  Compliance with Legal Requirements.  Holder covenants and agrees that (i)
he will not offer or sell any Remittable Securities under the Registration
Statement until he has received copies of the Prospectus as then amended or
supplemented as contemplated in this Agreement and notice from the Company that
such Registration statement and any post-effective amendments thereto have
become effective as contemplated in this Agreement, unless any such offer or
sale is then in accordance with applicable securities laws in the opinion of
counsel to Holder, and (ii) the Holder and its Affiliates, if any, will comply
with the prospectus delivery requirements of the Securities Act as applicable to
them in connection with sales of Remittable Securities pursuant to the
Registration Statement.



3.2  Discontinuance of Disposition.  Holder agrees by its acquisition of such
Remittable Securities that upon receipt of a notice from the Company of the
occurrence of any event of the kind which renders the current Prospectus
misleading, Holder will forthwith discontinue disposition of such Remittable
Securities until Holder's receipt of the copies of the supplemented Prospectus
and/or amended Registration Statement, or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.



3.3    Limitations on Manner of Sale.  Holder agrees to sell its Remittable
Securities on the basis provided in the Prospectus and in accordance with the
terms of this Agreement.







SECTION 4
REGISTRATION EXPENSES



All fees and expenses incident to the performance of or compliance with this
Agreement by the Company shall be borne by the Company, whether or not the
Registration Statement becomes effective and whether or not all Remittable
Securities are sold pursuant to the Registration Statement.  The fees and
expenses referred to in the foregoing sentence shall not include any fees or
expenses incurred by the Holders, but shall include, without limitation, (i) all
registration and filing fees (A) with respect to filings required to be made
with NASD Regulation, Inc., and (B) in compliance with state securities or Blue
Sky laws for the Holder in connection with Blue Sky qualifications of the
Remittable Securities and determination of the eligibility of the Remittable
Securities for investment under the laws of such jurisdictions as the managing
underwriters, if any, (ii) printing expenses (including, without limitation,
expenses of printing certificates for Remittable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company but not for the Holder, (v) fees and disbursements of all independent
certified public accountants for the Company (including, without limitation, the
expenses of any special audit and "cold comfort" letters required by or incident
to such performance), (vi) Securities Act liability insurance, if the Company so
desires such insurance, and (vii) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of Remittable Securities on any
securities exchange or on the Nasdaq Stock Market.



SECTION 5
MISCELLANEOUS



5.1  Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the Commission that may at any time permit the
sale of shares of Common Stock that are Restricted Securities to the public
without registration, the Company agrees:



           (a)  To make and keep available public information, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
after the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;
and



           (b)  To use its diligent efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at all times after it has become subject to
such reporting requirements.



           The Company further shall furnish promptly upon request a written
statement as to its compliance with the reporting requirements of said Rule 144
(at any time after 90 days after the effective day of the first registration
statement filed by the Company for an offering of its securities to the general
public).  The Company shall provide forthwith upon written request a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents of the Company as Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing Holder to sell any such
securities without registration.



5.3  Shares Held by the Company and its Affiliates.  Whenever the consent or
approval of Holder is required hereunder, Remittable Securities held by the
Company or its Affiliates (other than the Holder or transferees or successors or
assigns thereof if such Persons are deemed to be Affiliates solely by reason of
their holdings of such Remittable Securities) shall not be counted in
determining whether such consent or approval was given by the   of such required
percentage.



5.4  Expenses.  Except as provided in Section 4, the Company shall bear its own
expenses and legal fees incurred on its behalf with respect to this Agreement
and the transactions contemplated hereby.



5.5  Remedies.  In the event of a breach by the Company or by Holder of any of
their obligations under this Agreement, Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this agreement, including recovery of' damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and Holder
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.



5.6  Delay or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder of any Remittable Securities upon any breach or
default of the Company under this agreement, shall impair any such right, power
or remedy of Holder, nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.



5.7  No Inconsistent Agreements.  The Company has not, as of the date hereof,
nor shall the Company on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holder in this Agreement or otherwise conflicts with the
provisions hereof.



5.8  Entire Agreement.  This Agreement and the Subscription Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters



5.9  Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may only be amended or waived by a writing signed
by all parties to this Agreement; provided, however, that a Holder of a majority
of the Remittable Securities then held by Ascot, or any permitted transferee
thereof, acting together, may waive or amend (either generally or in a
particular instance and either retroactively or prospectively), on behalf of all
Investors, Holder and permitted transferees, any provisions hereof affecting
Investors, so long as the effect thereof will be that all such Investors, Holder
and permitted transferees will be treated equally.  For the purposes of this
sentence, Remittable Securities that are owned, directly or indirectly, by the
Company or an Affiliate of the Company are not deemed outstanding. 



5.10 Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been received
(a) upon hand delivery (receipt acknowledged) or delivery by telex (with correct
answer back received), telecopy or facsimile (with transmission confirmation
report) at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:



If to the Company:



Ascot Aggressive Growth Fund I, Inc. (FKA Innofone.com, Inc.)
149 South Barrington, suite 709
Los Angeles, CA 90049
888-561-1724



With copies to:



BONDY & SCHLOSS LLP
Attorneys At Law
60 East 42nd Street
New York, NY 10165-0150
Attention: Jeffrey A. Rinde, Attorney
Phone:  212.661.3535
Fax: 212.972.1677
www.bschloss.com    



If to the Holder: 





           Frederic Richardson

          

5.11 Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of Holder.  The Company may not assign its rights or
obligations hereunder without the prior written consent of Holder.



5.12 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.  In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.



5.13 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to principles of
conflicts of law.



5.14 Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.



5.15 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by, such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may
hereafter be declared invalid, illegal, void or unenforceable.



5.16 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the closing of
the transactions contemplated hereby.   



5.17 Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.





HOLDER:                                  COMPANY:
Frederic Richardson                  Ascot Aggressive Growth Fund I, Inc. (FKA
Innofone.com, Inc.)

By: /s/ Frederick Richardson        By:______________________________
Frederic Richardson                
                                             , CEO





           

                       







                                                                                   







